DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
Claims 124, 126-128, 130-131, 144-145 are pending and under consideration. The amendment filed on 03/08/2022 has been entered.
Priority
This application is a divisional application of co-pending US patent application no. 15/468,046, filed 03/23/2017, which claims priority to US provisional applications with the serial numbers 62/313621, filed 25 March 2016, 62/312974, filed 24 March 2016, and 62/314366, filed 28 March 2018. As such the effectively filed date for the instant application is March, 24 2016.
Withdraw/Claim Rejections - 35 USC § 103/Necessitated by Amendment
1.	Claims 124, 126, 144-145 rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi Immunology, 122: 522-531, 2007), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39); Xu (Cancer Res, 73(10): 3075-86, 2013) is withdrawn in view of the newly cited limitation into base claim 124 “wherein the trafficking element …for processing and presentation via MHC-II …”.
2.	Claims 124, 127-128 rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi (Immunology, 122: 522-531, 2007), Sorber (NIH Medical Research Scholars Program, 2014- 2015 Scholars .
3.	Claims 124, 130  rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi (Immunology, 122: 522-531, 2007), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39), Xu (Cancer Res, 73(10): 3075-86, 2013) as applied to claims 124, 126, 144-145 above, and further in view of Habib-Agahi (Cancer Gene Therapy, 11,215-226, 2004) is withdrawn in view of the newly cited limitation into base claim 124 “wherein the trafficking element …for processing and presentation via MHC-II …”.
4.	Claims 124, 131 rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi (Immunology, 122: 522-531, 2007), Sorber (NIH Medical Research Scholars Program, 2014- 2015 Scholars and Abstracts, pages 1-48 Abstract page 39), Xu (Cancer Res, 73(10): 3075-86, 2013) as applied to claims 124, 126, 144-145 above, and further in view of Hodi (JNEM, 363(8): 711-23, 2010) is withdrawn in view of the newly cited limitation into base claim 124 “wherein the trafficking element …for processing and presentation via MHC-II …”.
Therefore, new rejections are set forth below.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

1.	Claims 124, 126, 144-145 are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013, previously cited) in view of Niazi Immunology, 122: 522-531, 2007 previously cited), Kreiter (The journal of immunology 180(1): 309-318, 2008), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39 previously cited); Xu (Cancer Res, 73(10): 3075-86, 2013 previously cited).
Regarding claim 124, Hacohen teaches (a) a bicistronic expression vector, to allow production of the minigene-encoded epitopes and a second protein included to enhance or decrease immunogenicity can be used for expression in human cells to optimize expression and/or immunogenicity (abstract, [0338]). Examples of proteins or polypeptides that could beneficially enhance the immune response if co-expressed include cytokines (e.g., IL2, IL12, GM-CSF) [0342]. Helper (HTL) epitopes could be joined to intracellular targeting signals and expressed separately from the CTL epitopes. This would allow direction of the HTL epitopes to a cell compartment different than the CTL epitopes to facilitate more efficient entry of HTL epitopes into the MHC class II pathway, thereby improving CTL induction [0342]; and
(b) immunizing with a recombinant adenoviral vector comprising a recombinant nucleic acid encoding the neo-epitopes that are linked a signal peptide that directs the neoepitope toward presentation by the at least one MHC Class I subtype and/or by at least one MHC Class Il sub-type. It is further disclosed that the DNA encoding the tumor specific neoantigenic peptides that are constructed of operative linkage to suitable transcriptional or translational regulatory elements generally comprised of promoters and/or enhancers, the coding sequence and appropriate transcription or translation initiation and termination sequences (para. 19, 88, 112, 117; 120: 128-129, 142, 312; 0317). Hacohen teaches neoplasia vaccine comprising a 
Regarding the limitation, wherein the heterologous antigen is a patient specific MHC-I neoepitope having binding affinity for MHC I at less than 100nM, Hacohen teaches subject-specific peptides specific to subject's tumor, wherein a mutant peptide having the mutation identified, wherein said mutant peptide binds to a class I HLA protein with a greater affinity than a wild-type peptide; and measured to have an affinity equal to or lower than 150 nM, the peptide antigens attach themselves to the molecules of MHC class I by competitive affinity binding within the endoplasmic reticulum, before they are presented on the cell surface; for patients with at least one predicted immunogenic neoepitope compared to patients with no predicted immunogenic epitopes [0008], [0039], [0050], [0099], [0493], [0585]. Hacohen teaches by using different epitopes with different targeting signals and expressed separately allowing direction of the one epitopes to a cell compartment different than another epitope ([342] and [344].
Regarding claims 144-145, Hacohen also teaches,
(a) determination of common sequence locations wherein the datasets comprises sequence information from matched normal and tumor patient samples’, (para. 96; 100; 455: 467); bioinformatics analysis of sequence data to predict neoepitopes,
(b) including multiple sequence alignments (para. 066; 190: 105; 109; 124), wherein neoepitopes include peptide sequence of between 5 and 30 amino acids and include mutation relative to the normal patient sample (para. 111),
(c) determinations of patient HLA type (para. 96; 491}: proximal gap: removes false positives that arise due to the presence of misaligned indels in the vicinity of the event; and
(d) tumor and matched normal bam files from the Picard pipeline is analyzed as described herein: reads with a preponderance of low quality bases or mismatches to the genome are filtered out ([0467], [0468]); embodiments for calculating for the neoepitopes respective binding affinities to the determined HLA type of the patient to select a nucleic acid sequence of a neoepitope that is high-affinity binder for at least one MHC Class I sub-type or at least one MHC Class II sub-type of the HLA-type of the patient by disclosing binding affinity determination using NetMHC (para. 96; 491-517) for immunizing with a recombinant adenoviral vector comprising a recombinant nucleic acid encoding the neo-epitopes that are linked a signal peptide that directs the neoepitope toward presentation by the at least one MHC Class I subtype and/or by at least one MHC Class II sub-type (para. 19, 88, 112, 147) 120; 128- 129, 142, 312; 317). Regarding claim 145, Hacohen teaches use of BAM file formats, wherein processing is performed using said methods to yield tumor and matched normal results (para. 0455; 0466- 0467).
Hacohen does not teach, wherein the adenovirus comprises a heterologous antigen operably linked to a trafficking element, wherein the trafficking element directs the nucleic acid sequence to a sub-cellular location for processing and presentation via MHC-II, wherein the subcellular location is selected from the group consisting of recycling endosome, sorting endosome, and lysosome.
However, before the effective filing date of the instant application, Niazi teaches activation of CD4+ T cells by targeting MHC class II epitopes to endosomal compartment using human CD1 sequences where trafficking patterns of four human CD1-derived targeting sequences delivered antigen to the MHC class II antigen presentation pathway, to early/recycling, early/sorting and late endosomes/lysosomes (abstract). There was a preferential requirement for different CD1 targeting sequences for the optimal presentation of an MHC class II epitope in the following hierarchy: CD 1b > CD1d 1/4 CD1ic> >>CD1a or untargeted antigen. Therefore, the substitution of the CD1 ectodomain with heterologous 
Niazi does not teach a trafficking element.
However, before the effective filing date of the instant application, Kreiter teaches that combining an N-terminal leader peptide with an MHC class I trafficking signal (MITD) attached to the C terminus of the Ag strongly improves the presentation of MHC class I and class II epitopes in human and murine dendritic cells (see abstract, p ). Kreiter teaches providing a trafficking signal of endosomal or lysosomal proteins to optimize antigen presentation (abstract).  Kreiter further shows that correct antigen presentation is obtained for multiple epitopes. Kreiter teaches the MHC class I trafficking signal (MITD) chimeric antigens not only presentation of MHC class II, but also of MHC class I is improved (p 314, 1st column 3rd paragraph).
Hacohen taken with Niazi/ do not teach (b) RP 182.
However, before the effective filing date of the instant application, Sorber teaches immunomodulatory peptide RP-182 suppresses M2 macrophage leading to tumor suppressive activity and minimal toxicity in a xenograft model of pancreatic cancer (abstract) (instant claim 124(b)). Sorber suggests increased tumoricidal activity in macrophages exposed to RP-182 (abstract). RP-182 is a synthetic, 10 amino acid peptide shown via in silico modeling to likely target tumor associated macrophages (TAM)-specific surface receptors. Based on its potential immunomodulatory properties exhibits tumor suppressive activity (abstract).
Hacohen taken with Niazi and Sorber do not teach, IL-15.
However, before the effective filing date of the instant application, Xu teaches IL-15 superagonist (Alt-803) provides as durable, immune cell-mediated antitumor efficacy (p 3076, Regarding claim 126, Xu teaches IL-15 is ALT-803 (p 3076, 1st column 1st paragraph). Xu also teaches IFN- secreted by ALT-803- activated memory T cells could significantly contribute to the antitumor potency of ALT-803 by directly activating macrophages to enhance their tumor-killing activities or to repolarize the tumor associated macrophages (TAMs) for tumor destruction for treatment of multiple myeloma and other cancers and infectious diseases (p 3085, 1st column 1st paragraph).
Accordingly, it would have been prima facie obvious for a person of ordinary skill in the art to combine a bicistronic expression vector, comprising minigene-encoded epitopes and a second protein included to enhance immunogenicity if co-expressed with cytokines in an adenoviral vector comprising a nucleic acid encoding the neo-epitopes that are linked a signal peptide that directs the neoepitope toward presentation by at least one MHC Class I and MHC II as disclosed by Hacohen by including human CD1 tail sequences for targeting MHC class II epitopes to early/recycling, early/sorting and late endosomes/lysosomes for the activation of human CD4+ T cells to generate T-cell responses against microbial pathogens or tumors as disclosed by Niazi, and by including an MHC class I trafficking signal attached to the C terminus of the Ag strongly improves the presentation of MHC class I and class II epitopes as disclosed by Kreiter and by including immunomodulatory peptide RP-182 for its potential immunomodulatory properties exhibits tumor suppressive activity in a xenograft model of pancreas cancer and shown via in silico modeling to target TAM-specific surface receptors as disclosed by Sorber and by including IL-15 cytokine that provides as durable, immune cell-mediated antitumor efficacy as disclosed by Xu.
It would have been obvious to combine Niazi’s human CD1 tail sequences for targeting MHC class II epitopes to early/recycling, early/sorting and late endosomes/lysosomes for the activation of human CD4+ T cells to generate T-cell responses against microbial pathogens or tumors with Kreiter’s coupling antigens to MHC class I trafficking signals because including a trafficking signal of endosomal or lysosomal proteins optimize antigen presentation and strongly improves the presentation of MHC class I and class II epitopes in human and murine dendritic cells (DCs) and  because Sorber’s RP-182 peptide suppresses M2 macrophage leading to tumor suppressive activity with minimal toxicity in a xenograft model of pancreatic cancer and because Xu’s IL-15 superagonist (Alt-803) provides a durable, immune cell-mediated antitumor efficacy combined and because Hacohen’s adenovirus vector with different epitopes using different targeting signals and expressed separately allowing direction of the one epitopes to a cell compartment different than the other epitopes. 
One of ordinary skill in the art would be motivated for the combination of minigene-encoded epitopes and a second protein targeting to the MHC I and MHC II pathways with trafficking element to receive the expected benefit of endosomal localization motifs of CD1 endosomal localization motifs would provide coverage for all endosomal sites for MHC class II antigen presentation (see Niazi p 529, 2nd column 2nd paragraph) and including IL-15 cytokine that provides as durable, immune cell- mediated antitumor efficacy. One would have been motivated to include RP 182 to receive the expected benefit of its immunomodulatory properties exhibits tumor suppressive activity to target TAM-specific surface receptors. One would have been also particularly motivated using different epitopes using trafficking targeting signals and expressed separately allowing direction of the one or more epitopes to a cell compartment different than another epitope because using trafficking targeting sequence for the optimal presentation of an MHC class will activate human CD4+ T cells and provide a greater variety of tools to generate T cells against microbial pathogens or tumors.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining the minigene-encoded epitopes and a second protein targeting is the MHC I and MHC II pathways with trafficking element and the immunomodulatory peptide RP-182 leading to tumor suppressive activity and increased tumoricidal activity in antitumor efficacy and including IL-15 cytokine that provides as 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
1.	Applicants argue claim 124 has been amended to better reflect and clearly state the cross-talk between the MHC-I and MHC-II pathways. The amended claim 1 recites clearly that the adenovirus comprises a nucleic acid encoding two components: the first component is a heterologous antigen, which is operably linked to the second component, a trafficking element. The first component of the nucleic acid, the heterologous antigen, is a patient specific MHC-I neoepitope having binding affinity for MHC-I at less than 200nM. The second component of the nucleic acid, the trafficking element, directs the nucleic acid sequence to a sub-cellular location for processing and presentation via MHC-II; wherein the sub-cellular location is selected from the group consisting of recycling endosome, sorting endosome, and lysosome. Thus, the claimed adenovirus contains a patient specific MHC-I neoepitope that is directed to MHC-II pathway. Applicants point the experimental methods and results corresponding to the claim amendments are described in paragraphs [0107]-[0131] of the specification. Applicants arguments have been fully considered but are not persuasive.
In response, the combined art of Hacohen in view of Niazi and Kreiter, Sorber and Xu as set forth above teach the structures and functional properties of all the elements (a)-(c) as instantly claimed. It should be noted that Hacohen clearly teaches subject-specific peptides specific to subject's tumor, wherein a mutant peptide having the mutation identified, wherein said mutant peptide binds to a class I HLA protein with a greater affinity than a wild-type peptide; and measured to have an affinity equal to or lower than 150 nM. Thus, Hacohen teaches the required  (c) element of the composition, wherein the heterologous antigen is a patient specific MHC-I neoepitope, having binding affinity for MHC-I at less than 200nM. Niazi a trafficking element, wherein the trafficking element directs the nucleic acid sequence to a sub-cellular location for processing and presentation via MHC-II, wherein the subcellular location is selected from the group consisting of recycling endosome, sorting endosome, and lysosome. Sorber teaches the structures and functional properties of including the PR 182 peptide for its potential immunomodulatory properties exhibits tumor suppressive activity in a xenograft model of pancreas cancer and shown via in silico modeling to target TAM-specific surface receptors. Xu teaches the structures and functional properties of IL-15 superagonist (Alt-803) that provides a durable, immune cell-mediated antitumor efficacy combined. 
2.	Applicants argue the Niazi Dec. ¶ 4-7, a strong and unexpected anti-tumor effect was seen when, in the presence of IL-15 and RP-182, the adenovirus containing MHC-I neoepitopes were directed to MHC class II pathway (the endosomal and lysosomal compartments) for processing. On the other hand, the combination of the cited references do not teach MHC class-I polytopes being directed to MHC class-II pathway. The cited art Niazi only teaches MHC class II epitopes directed to MHC-II pathway (endosomal compartment) but does not teach MHC class I neoepitopes being directed to MHC class II pathway. The unexpected results stated in the Niazi Dec., the pending amended claims are not obvious. Applicants arguments have been fully considered but are not persuasive.
In response, the instantly amended claim does not recite any MHC class-I polytopes being directed to MHC class-II pathway. It should be noted that while Niazi only teaches MHC class II epitopes directed to MHC-II pathway (endosomal compartment) Kreiter also teaches the MHC class I trafficking signal (MITD) chimeric antigens not only presentation of MHC class II, but also of MHC class I is improved. Moreover, Hacohen also teaches a recombinant adenoviral vector comprising a recombinant nucleic acid encoding the neo-epitopes that are linked a signal peptide that directs the neoepitope toward presentation by the at least one MHC Class I subtype and/or by at least one MHC Class II sub-type (para. 19, 88, 112, 147) 120; 128- 129, 142, 312; 317). Sorber’s teaches RP-182 peptide that suppresses M2 macrophage leading to tumor suppressive activity with minimal toxicity in a xenograft model of pancreatic cancer and Xu’s IL-15 superagonist (Alt-803) that provides a durable, immune cell-mediated antitumor efficacy combined. In addition Hacohen’s adenovirus vector has advantages (i) targeting as many mutated epitopes as practically possible takes advantage of the enormous capacity of the immune system, (ii) prevents the opportunity for immunological escape by down-modulation of a particular immune targeted gene product and (iii) the advantage of recombinant adenoviruses to efficiently transfer and express recombinant genes in a variety of mammalian cells and tissues in vitro and in vivo, resulting in the high expression of the transferred nucleic acids and further, the ability to productively infect quiescent cells, and in addition, high expression levels ensure that the products of the nucleic acids will be expressed to sufficient levels to generate an immune response (see [0146]-[0157]). Thus, the art a whole teaches MHC class-I polytopes being directed to MHC class-II pathway given Hacohen’s adenovirus vector has advantages (i) targeting as many mutated epitopes as practically possibly takes advantage of the enormous capacity of the immune system,.
Thus, the claimed invention is rendered obvious in view of the combinations of the prior art. Each claim limitation of a composition comprising IL-15 and PR 182 and an adenovirus, wherein the adenovirus comprises a nucleic acid encoding a heterologous antigen operably linked to a trafficking element; wherein the trafficking element that directs the nucleic acid sequence to a sub-cellular location for processing and presentation via MHC-I, wherein the sub-cellular location is selected from the group consisting of recycling endosome, sorting endosome, and lysosome, and wherein the heterologous antigen is a patient specific MHC-I neoepitope having binding affinity for MHC-I at less than 200nM is taught by Hacohen and Niazi/Kreiter and Sorber and Xu art teaches each claim limitation has been addressed.
because the art as a whole teaches the superior properties of the composition (a}-(c}. Hacohen teaches subject-specific peptides specific to the subject's tumor, wherein a mutant peptide having the mutation identified, wherein said mutant peptide binds to a class I HLA protein with a greater affinity than a wild-type peptide; and measured to have an affinity equal to or lower than 150 nM, the peptide antigens attach themselves to the molecules of MHC class I by competitive affinity binding within the endoplasmic reticulum, before they are presented on the cell surface; for patients with at least one predicted immunogenic neoepitope compared to patients with no predicted immunogenic epitopes. Sorber’s teaches RP-182 peptide that suppresses M2 macrophage leading to tumor suppressive activity with minimal toxicity in a xenograft model of pancreatic cancer and because Xu’s IL-15 superagonist (Alt-803) that provides a durable, immune cell-mediated antitumor efficacy combined. In addition Hacohen’s adenovirus vector has advantages (i) targeting as many mutated epitopes as practically possible takes advantage of the enormous capacity of the immune system, (ii) prevents the opportunity for immunological escape by down-modulation of a particular immune targeted gene product and (iii) the advantage of recombinant adenoviruses to efficiently transfer and express recombinant genes in a variety of mammalian cells and tissues in vitro and in vivo, resulting in the high expression of the transferred nucleic acids and further, the ability to productively infect quiescent cells, and in addition, high expression levels ensure that the products of the nucleic acids will be expressed to sufficient levels to generate an immune response. Hacohen immunizing with a recombinant adenoviral vector comprising a recombinant nucleic acid encoding the neo- epitopes that are linked a signal peptide that directs the neoepitope toward presentation by the at least one MHC Class I subtype and/or by at least one MHC Class II sub-type have the same function, thus, the art a whole MHC class-I polytopes being directed to MHC class-II pathway. In a biotechnology case, the BPAI found the issue at hand was whether the claimed b- NGF exhibited any unexpected properties compared to the b-NGF in the prior art. The claimed IL-15 properties is taught in the art by Xu that besides well-known IL-15 biological functions in host immunity, IL-15-based ALT-803 could activate CD8+CD44high memory T cells to acquire a unique innate-like phenotype and secrete IFN-gamma for non-specific tumor cell killing. This unique immune modulatory property of ALT-803 strongly supports its clinical development as a novel immunotherapeutic agent against cancer and viral infections. The Hacohen immunizing with a recombinant adenoviral vector comprising 4 recombinant nucleic acid encoding the neo-epitopes that are linked a signal peptide that directs the neoepitope toward presentation by the at least one MHC Class I subtype and/or by at least one MHC Class II sub-type have the same function. 

(2) 	Claims 124, 127-128 are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi Immunology, 122: 522-531, 2007 previously cited), Kreiter (The journal of immunology 180(1): 309-318, 2008), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39 previously cited); Xu (Cancer Res, 73(10): 3075-86, 2013 previously cited) as applied to claims124, 126, 144-145 above, further in view of Amalfitano (Journal of Virology, 72(2): 926-933, 1998 previously cited).
The teachings of Hacohen and Niazi/Kreiter and Sorber and Xu apply here as indicated above.
Hacohen and Niazi/Kreiter and Sorber and Xu do not teach adenovirus comprises an E1 gene region deletion.
However, before the effective filing date of the instant application, Amalfitano teaches an improved adenovirus vector with E 1 and E2b region deletion of genes with increased 
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the minigene-encoded epitopes and a second protein targeting to the MHC I and MHC Il pathways with trafficking element and the immunomodulatory peptide RP-182 leading to tumor suppressive activity and increased tumoricidal activity in antitumor efficacy with immunostimulatory cytokine AL T-803 to provide durable, immune cell-mediated antitumor efficacy as disclosed by Hacohen and Niazi/Kreiter and Sorber and Xu for treating tumors in a subject by using the an improved adenovirus vector with E1 and E2b region deletion with increased carrying capacity and a theoretically decreased risk for generating RCA very useful both for in vivo gene therapy. Increased carrying capacity is critically important when one considers (i) the transfer of larger cDNA minigene constructs (ii) the use of larger tissue-specific promoter/enhancer elements, and (iii) the reintroduction into vectors of Ad genes, which may minimize immune recognition of Ad infected cells in vivo as disclosed by Amaltitano.
One of ordinary skill in the art would have been motivated to do so to receive the expected benefit of adenovirus vector with E 1 and E2b region deletion for the increased carrying Capacity is critically important when one considers (i) the transfer of larger CDNA minigene constructs (ii) the use of larger tissue-specific promoter/enhancer elements, and (iii) the reintroduction into vectors of Ad genes, to minimize immune recognition of Ad infected cells in vivo.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining adenoviral vector 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue for the same considerations as discussed above apply here as well and are not reiterated herein. Amalfitano does not cure the defects because the combination of Hacohen, Niazi, Sorber, Xu, and Amalfitano does not disclose the unexpectedly improved properties of the claimed composition as discussed by Dr. Niazi in his declaration. 
Applicants arguments have been fully considered but are not persuasive for the same reasons as discussed above in rejection 1.

3.	Claims 124, 130 are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi Immunology, 122: 522-531, 2007), Kreiter (The journal of immunology 180(1): 309-318, 2008), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39); Xu (Cancer Res, 73(10): 3075-86, 2013) as applied to claims 124, 126, 144-145 above, and further in view of Habib-Agahi (Cancer Gene Therapy, 11,215-226, 2004 previously cited).
The teachings of Hacohen and Niazi/Kreiter and Sorber and Xu apply here as indicated above.
Hacohen and Niazi and Sorber and Xu do not teach the adenovirus further comprising a sequence that encodes the co-stimulatory molecule 4-1 BBL.
Habib-Agahi teaches adenovirus vector with 4-1 BBL reactivates non-responsive, anergic T cells in in A549 lung carcinoma cells using adenovirus 4-1 BBL vector and co-cultured these cells with human T cells stimulated with anti-CD3 antibody for cancer immunotherapy where 4-1 BBL expression reverse T cell anergy (Abstract, and p 1389, 2nd column last paragraph). Habib-Agahi also teaches engagement of the tumor necrosis factor receptor (TNFR)-family receptor 4-1 BB (CD137) was shown to enhance the expansion and long-term survival of superantigen activated T cells, suggesting this pathway can modulate the magnitude and duration of an immune response (p 1391, 1st column last paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the adenovirus vector with neoepitopes in the context for treating tumors as disclosed by Hacohen and Niazi/Kreiter and Sorber by including in the adenovirus the sequence that encodes the co-stimulatory molecule 4-1 BBL to reactivate non-responsive, anergic T cells and to enhance the expansion and long-term survival of superantigen activated T cells, suggesting this pathway can modulate the magnitude and duration of an immune response for cancer immunotherapy.
One would have been motivated to do so to receive the expected benefit of the 4-1 BBL to reactivate non-responsive, anergic T cells and to enhance the expansion and long term survival of superantigen activated T cells. There would have been a reasonable expectation of success because in tumor cells Ad.4-1 BBL successfully reactivate nonresponsive, anergic T cells and to enhance the expansion and long-term survival of duration of an immune response for cancer immunotherapy.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments


4.	Claims 124, 131 remain rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi Immunology, 122: 522-531, 2007), Kreiter (The journal of immunology 180(1): 309-318, 2008), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39); Xu (Cancer Res, 73(10): 3075-86, 2013) as applied to claims 124, 126, 144-145 above, and further in view of Hodi (JNEM, 363(8): 711-23, 2010 previously cited ).
Regarding claim 131, Hacohen also teaches embodiment, the checkpoint inhibitor is an anti-cytotoxic T-lymphocyte-associated antigen 4 (CTLA4) antibody. In a related embodiment, the anti-CTLA4 antibody is Ipilumumab or Tremelimumab [0025].
The teachings of Hacohen and Niazi/Kreiter and Sorber and Xu apply here as indicated above.
While Hacohen teaches embodiment, the checkpoint inhibitor is an anti-cytotoxic T- lymphocyte-associated antigen 4 (CTLA4) antibody differs from instant invention that Hacohen and Niazi and Sorber and Xu do not teach the adenovirus further comprising a sequence that encodes a protein that interferes with checkpoint inhibition, and wherein the protein that interferes is an antagonist of CTLA-4.
However, before the effective filing date of the instant application, Hodi teaches improved survival with of patients treated with lpilimumab, a fully human monoclonal antibody (IgG1) that blocks CTLA-4 to promote antitumor immunity, has shown activity in patients with metastatic melanoma when it has been used as monotherapy in phase 2 studies (abstract, p 712, 1st column 2nd paragraph). Cytotoxic T-lymphocyte-associated antigen 4 (CTLA-4) is an immune checkpoint molecule that down-regulates pathways of T-cell activation (p 712, 1st column 2nd paragraph). Reinduction with ipilimumab at the time of disease progression can 
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the adenovirus vector with neoepitopes for treating tumors as disclosed by Hacohen and Niazi/Kreiter and Sorber by including in the adenovirus the sequence that encodes the protein the interferes with checkpoint inhibition Ipilimumab as disclosed by Hodi for treating tumors.
One would have been motivated to do so to receive the expected benefit of the Ipilimumab to promote antitumor immunity, has shown activity in patients with metastatic melanoma when it has been used as monotherapy in phase 2 studies in cancer immunotherapy protocols.
There would have been a reasonable expectation of success because Hodi suggests that the T-cell potentiator ipilimumab may be useful as a treatment for patients with metastatic melanoma whose disease progressed while they were receiving one or more previous therapies successfully mediated promote antitumor immunity for cancer immunotherapy.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
 	Applicants arguments are the same as discussed above in rejection 1. 
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview 





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632